DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/16/2021, in which claims 1, 4, 5 and 7 were amended, claims 10-20 were cancelled, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Ting et al. (US Pub. 20140361354)
Regarding claim 1, Ting et al. discloses in Fig. 13-Fig. 14 a memory device comprising: 
a substrate [110] having a first protruding portion and a second protruding portion adjacent to the first protruding portion; 

a first oxide layer [526 of the left gate] disposed between the substrate [110] and the first gate structure [630 left], and comprising a first portion [thick portion] and a second portion [thin portion], wherein the first portion [thick portion] is between the first gate structure [630 left] and the first protruding portion, the second portion [thin portion] is between the first gate structure [630 left] and the second protruding portion, and a thickness of the first portion [thick portion] is greater than a thickness of the second portion [thin portion];
a second oxide layer [526 of the right gate] disposed on the substrate [110], wherein the second oxide laver [526 of the right gate] comprises a first portion and a second portion, and the second portion of the first oxide layer [526 of the left gate] and the second portion of the second oxide layer [526 of the right gate] are located on two opposite sidewalls of the second protruding portion; 
a dielectric layer [732] on the first gate structure [630 left], wherein the dielectric layer [732] and the second protruding portion are located at opposite sidewalls of the second portion of the first oxide layer [526 of the left gate]; and 
a plurality of shallow-trench isolations (STI) [320], wherein the first protruding portion and the second protruding portion are located between adjacent two of the STIs [320].

    PNG
    media_image1.png
    405
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    656
    751
    media_image2.png
    Greyscale



wherein the first protruding portion and the second protruding portion respectively have a first and second source/drain regions [834], and the first [thick portion] and second [thin portion] portions of the first oxide layer [526] respectively extend to sidewalls of the first and second source/drain regions [834];
wherein the first portion [thick portion] of the first oxide layer [526] extends to a bottom of the first gate structure [630];
wherein the first [thick portion] and second [thin portion] portions of the first oxide layer [526] extend to sidewalls of the dielectric layer [732];
wherein the dielectric layer [732] is between the first [thick portion] and second [thin portion] portions of the first oxide layer [526];
wherein the first protruding portion and the second protruding portion respectively have a first and second source/drain regions [834], and each of the first and second portions [834] of the first oxide layer is between the dielectric layer [732] and one of the first and second source/drain regions [834];
wherein the substrate [110] further has a third protruding portion adjacent to the second protruding portion, and the memory device further comprises: 
a second gate structure [630] on the substrate [110] and between the second and third protruding portions; and 
the second oxide layer [526] is disposed between the substrate [110] and the second gate structure [630], and the first [thin portion] and second [thick portion] portions of the second oxide layer [526] have different thickness;

wherein the second portion [thin portion] of the first oxide layer [526] and the second portion [thick portion] of the second oxide layer [526] are located on two opposite sidewalls of the second protruding portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pub. 20100330775) in view of Yamazaki (US Pub. 20080048230) 
Regarding claims 1, 2, 4, 6-9, Shin et al. discloses in Fig. 2J, Fig. 3D a memory device comprising: 

a first gate structure [30A left] on the substrate [21A] and between the first and second protruding portions; and 
a first oxide layer [29 of the left gate] disposed between the substrate [21A] and the first gate structure [30A left], and comprising a first portion and a second portion, wherein the first portion is between the first gate structure [30A left] and the first protruding portion, the second portion is between the first gate structure [30A left] and the second protruding portion;
a second oxide layer [29 of the right gate] disposed on the substrate [21A], wherein the second oxide layer [29 of the right gate] comprises a first portion and a second portion, and the second portion of the first oxide layer [29 of the left gate] and the second portion of the second oxide layer [29 of the right gate] are located on two opposite sidewalls of the second protruding portion; 
a dielectric layer [31 and 32A] on the first gate structure [30A left], wherein the dielectric layer [31 and 32A] and the second protruding portion are located at opposite sidewalls of the second portion of the first oxide layer [29 of the left gate]; and 
a plurality of shallow-trench isolations (STI) [22A], wherein the first protruding portion and the second protruding portion are located between adjacent two of the STIs [22A];
wherein the substrate [21A] further has a third protruding portion adjacent to the second protruding portion, and the memory device further comprises: 

wherein the second oxide layer [29 of the right gate] disposed between the substrate [21A] and the second gate structure [30A right], and comprising a first portion and a second portion;
the first and second portions of the first oxide layer [29 of the left gate] respectively extend to sidewalls of the first protruding portion and the second protruding portion; 
wherein the first and second portions of the first oxide layer [29 of the left gate] extend to sidewalls of the dielectric layer [31 and 32A];
each of the first and second portions of the first oxide layer [29 of the left gate] is between the dielectric layer and one of the first and second protruding portions;
wherein the first portion of the second oxide layer [29 of the left gate] is between the second gate structure [30A right] and the third protruding portion, the second portion of the second oxide layer [29 of the right gate] is between the second gate structure [30A right] and the second protruding portion, and
the first and second portions of the second oxide layer [29 of the right gate] respectively extend to sidewalls of the first protruding portion and the second protruding portion.

    PNG
    media_image3.png
    463
    678
    media_image3.png
    Greyscale

Shin et al. fails to disclose
a thickness of the first portion (of the first oxide layer) is greater than a thickness of the second portion (of the first oxide layer);
wherein the first protruding portion and the second protruding portion respectively have a first and second source/drain regions, and the first and second portions of the first oxide layer respectively extend to sidewalls of the first and second source/drain regions;
wherein the first protruding portion and the second protruding portion respectively have a first and second source/drain regions, and each of the first and second portions of the first oxide layer is between the dielectric layer and one of the first and second source/drain regions;
wherein the first and second portions of the second oxide layer have different thickness;
a thickness of the first portion of the second oxide layer is greater than a thickness of the second portion of the second oxide layer;

Yamazaki discloses in Fig. 1, Fig. 4, paragraph [0007], [0012]-[0014] 
a thickness of the first portion [15] of the first oxide layer [14 and 15 of the left gate] is greater than a thickness of the second portion [14] of the first oxide layer [14 and 15 of the left gate][paragraph [0056]];
wherein the first protruding portion and the second protruding portion respectively have a first [19] and second [18] source/drain regions, and the first [15] and second [14] portions of the first oxide layer respectively extend to sidewalls of the first [19] second [18] source/drain regions; 
wherein the first and second portions of the second oxide layer [14 and 15 of the right gate] have different thickness;
a thickness of the first portion [15] of the second oxide layer is greater than a thickness of the second portion [14] of the second oxide layer.
wherein the third protruding portion has a third source/drain region [19], and the first [15] and second [14] portions of the second oxide layer respectively extend to sidewalls of the third source/drain region [19] and the second source/drain region [18].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yamazaki into the method of Shin et al. to include a thickness of the first portion (of the first oxide layer) is greater than a thickness of the second portion (of the first oxide layer); wherein the first protruding portion and the second protruding portion respectively have a first and 
As stated above, Shin et al. discloses each of the first and second portions of the first oxide layer [29 of the left gate] is between the dielectric layer and one of the first and second protruding portions. Yamazaki discloses wherein the first protruding portion and the second protruding portion respectively have a first [19] and second [18] source/drain regions. The combination of Shin et al. and Yamazaki would result to “each of the first and second portions of the first oxide layer is between the dielectric layer and one of the first and second source/drain regions.”

Regarding claims 3 and 5, Shin et al. discloses in Fig. 2J and Fig. 3D
wherein the first portion of the first oxide layer [29 of the left gate] extends to a bottom of the first gate structure [30A left];

Yamazaki also discloses in Fig. 1 
wherein the first portion [15] of the first oxide layer extends to a bottom of the first gate structure [16 left].

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822